DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by An et al (US 2001/0050731).
Regarding claim 1, X discloses a lighting device comprising: a lighting film 146 including a prism layer configured to emit incident light in a prescribed direction; and a rigid body including a receiving unit (130,170) having a prescribed cross-sectional rigidity and configured to support the lighting film, and a retaining unit 150 configured to fix the lighting film to the receiving unit.  
Regarding claim 2, the lighting film 146 in An can be removed by releasing fixing of the lighting film 146 by the retaining unit 150 and the receiving unit (130,170).  
Regarding claim 3, the receiving unit (130,170) and the retaining unit 150 in An are fixed by a fixing tool (at least 175) including a protruding portion configured to pass through a hole 139 provided in the receiving unit and a hole 152 provided in the retaining unit.  
Regarding claim 4, the receiving unit (130,170) in An includes a retaining portion 175 configured to press the retaining unit 150 toward the lighting film 146 and press the lighting film and the retaining unit.
Regarding claim 5, the retaining unit 150 in An includes a protruding portion 175, and the protruding portion passes through a hole 139 provided in the receiving unit. (130,170).
Regarding claim 6, the receiving unit (130,170) in An includes a protruding portion 172, and the protruding portion passes through a hole 151 provided in the retaining unit 150 (see at least Figure 4).  
Regarding claim 8, the protruding portion 175 in An is provided with a spacer 196 between the retaining unit 150 and the receiving unit (130,170) (see at least Figure 6).  





Claims 1-3, 5-6 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwasaki (US 2010/0080019).
Regarding claim 1, Iwasaki discloses a lighting device comprising: a lighting film  including a prism layer 32b configured to emit incident light in a prescribed direction; and a rigid body (at least 30,38; alternatively ) including a receiving unit 30 having a prescribed cross-sectional rigidity and configured to support the lighting film, and a retaining unit 31 configured to fix the lighting film to the receiving unit (see at least Figures 1-6 and paragraphs [0046]-[0290]).  
Regarding claim 2, the lighting film 32b in Iwasaki can be removed by releasing fixing of the lighting film by the retaining unit 31 and the receiving unit 30 (see at least Figures 1-6).  
Regarding claim 3, the receiving unit 30 and the retaining unit 31 in Iwasaki are fixed by a fixing tool (at least 31d) including a protruding portion configured to pass through a hole (at least one of 60a,60c,62a,62c) provided in the receiving unit 30 and a hole (see at least Fig. 3 and para [0193] which teaches that retaining unit 31 has engagement holes for receiving protruding pins 31d,31e) provided in the retaining unit 31 (see at least Figures 2-4A).  
Regarding claim 5, the retaining unit 31 in Iwaskai includes a protruding portion 31d, and the protruding portion passes through a hole provided in the receiving unit 30 (see at least Figures 2-4A).
Regarding claim 6, the receiving unit 30 in Iwasaki includes a protruding portion 31d, and the protruding portion passes through a hole (see para [0193]) provided in the retaining unit 31 (see at least Figures 2-4A).  
Regarding claim 8, the protruding portion in Iwasaki is provided with a spacer 36 between the retaining unit 31 and the receiving unit 30 (see at least Figure 3).  
Regarding claim 9, the protruding portion 31d in Iwasaki further passes through a film hole provided in the lighting film 32b (see at least Figure 3 and para [0168] which teaches optical films have same holes corresponding to holes 60,62 in receiving unit 30).
Regarding claim 10, the film hole in Iwasaki has a shape having a linear portion (see Figure 4A, one of holes 62a,62c which are also formed in lighting film 32b as described in para [0168]) along one side in an expansion and contraction direction of the lighting film.  
Regarding claim 11, in the lighting film 32b in Iwasaki, a plurality of the film holes (for example, film holes 62a and 60c; see Figure 4A and para [0168]) are provided at least on one end side in a first direction and antoher end side in the first direction, and the film hole provided on the one end side in the first direction and the film hole provided on the other end side in the first direction are arranged in a non-axisymmetric manner.  
Regarding claim 12, a plurality of film holes in Iwasaki are provided at least on both sides of the lighting film 32b in a second direction (again see Figure 4A and para [0168]; film holes 62 and 60c, or 63a and 60a, among others), and the film holes provided on the respective sides facing each other are arranged in the non-axissymmetric manner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over An et al (US 2001/0050731).
Regarding claim 7, the receiving unit (at least portion 130) in An is a magnetic material (see para [0041], metal) but An does not specifically teach that retaining unit 150 be a magnet.  However fastening elements through use of magnetic materials is common in the art of lighting devices (Official Notice), and it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the retaining unit 150 be formed of magnetic material in order to provide secure and convenient attachment between units 130 and 150 in An, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (MPEP 2144.07).  
Regarding claim 13, An does not specifically teach that a coefficient of thermal expansion of a material used for the retaining unit 150 be closer to coefficient of thermal expansion of the lighting film 146 than a coefficient of thermal expansion of a material used for the receiving unit (130,170).  However it would have been obvious to one of ordinary skill in the art at the time the invention was made to specify that the retaining unit 150 in An have a thermal expansion coefficient closer to the lighting film 146 than receiving unit 130 in order to ensure that the hole 151 in retaining unit 150 increases at the same rate as the hole in the lighting film 146 as both elements expand under heat and prevent damage to either element, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (MPEP 2144.07).  
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875